Exhibit 10.1


HI-CRUSH INC.
LONG TERM INCENTIVE PLAN
PERFORMANCE SHARE UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Hi-Crush Inc. Long Term Incentive
Plan (the “Plan”), Hi-Crush Inc., a Delaware corporation (the “Company”), hereby
grants to the individual listed below (“you” or the “Participant”) the number of
performance share units (the “PSUs”) set forth below. This award of PSUs
(this “Award”) is subject to the terms and conditions set forth herein and in
the Performance Share Unit Agreement attached hereto as Exhibit A
(the “Agreement”) and the Plan, each of which is incorporated herein by
reference. Capitalized terms used but not defined herein shall have the meanings
set forth in the Plan.
Participant:
[         ]
Date of Grant:
[         ]
Award Type and Description:
Other Stock-Based Award granted pursuant to Section 6(h) of the Plan. This Award
represents the right to receive shares of Stock in an amount up to [___]% of the
Target PSUs (defined below), subject to the terms and conditions set forth
herein and in the Agreement.
Your right to receive settlement of this Award in an amount ranging from [___]%
to [___]% of the Target PSUs shall vest and become earned and nonforfeitable
upon [         ]. The portion of the Target PSUs actually earned upon
satisfaction of the foregoing requirements is referred to herein as the “Earned
PSUs.”
Target Number of PSUs:


[         ] (the “Target PSUs”).
Performance Period:
[         ] (the “Performance Period Commencement Date”) through [         ]
(the “Performance Period End Date”).
Service Requirement:




Except as expressly provided in Section 3(b) of the Agreement, you must remain
continuously employed by the Company or an Affiliate, as applicable, from the
Date of Grant through [         ] to be eligible to receive payment of this
Award, which is based on the level of achievement with respect to the
Performance Goal (as defined below).
Performance Goal:
[         ]
Settlement:
Settlement of the Earned PSUs shall be made solely in shares of Stock, which
shall be delivered to you in accordance with Section 6 of the Agreement.



By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Performance Share Unit Grant Notice (this
“Grant Notice”). You acknowledge that you have reviewed the Agreement, the Plan
and this Grant Notice in their entirety and fully understand all provisions of
the Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable





--------------------------------------------------------------------------------





document format (.pdf) and facsimile counterparts), each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same agreement.
[Signature Page Follows]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.
HI-CRUSH INC.




By:                            
Name:
Title:




PARTICIPANT




                                
Name:




SIGNATURE PAGE TO
PERFORMANCE SHARE UNIT GRANT NOTICE



--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
Hi-Crush, Inc., a Delaware corporation (the “Company”), and _________ (the
“Participant”). Capitalized terms used but not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1.Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified below.
(a)    “Cause” means “cause” (or a term of like import) as defined in the
Participant’s employment, consulting and/or severance agreement with the Company
or an Affiliate in effect at the time of the Participant’s termination of
employment or, in the absence of such an agreement or definition, shall mean (i)
the Participant’s material breach of this Agreement or any other written
agreement between the Participant and the Company or an Affiliate, including the
Participant’s breach of any representation, warranty or covenant made under any
such agreement; (ii) the Participant’s material breach of any law applicable to
the workplace or employment relationship, or the Participant’s material breach
of any policy or code of conduct established by the Company or an Affiliate and
applicable to the Participant; (iii) the Participant’s gross negligence, willful
misconduct, breach of fiduciary duty, fraud, theft or embezzlement; (iv) the
commission by the Participant of, or conviction or indictment of the Participant
for, or plea of nolo contendere by the Participant to, any felony (or state law
equivalent) or any crime involving moral turpitude; or (v) the Participant’s
willful failure or refusal, other than due to disability, to follow any lawful
directive from the Company, as determined by the Company; provided, however,
that if the Participant’s actions or omissions as set forth in this clause (v)
are of such a nature that the Company determines that they are curable by the
Participant, such actions or omissions must remain uncured 30 days after the
Company first provided the Participant written notice of the obligation to cure
such actions or omissions.
(b)     “Good Reason” means “good reason” (or a term of like import) as defined
in the Participant’s employment, consulting and/or severance agreement with the
Company or an Affiliate in effect at the time of the Participant’s termination
of employment or, in the absence of such an agreement or definition, shall mean
(i) a material diminution in the Participant’s base salary; or (ii) the
relocation of the geographic location of the Participant’s principal place of
employment by more than 50 miles from the location of the Participant’s
principal place of employment as of the Date of Grant. Notwithstanding the
foregoing provisions of this Section 1(b) or any other provision of this
Agreement to the contrary, any assertion by the Participant of a termination for
Good Reason shall not be effective unless all of the following conditions are
satisfied: (A) the condition described in the foregoing clauses (i) or (ii)
giving rise to the Participant’s termination of employment must have arisen
without the Participant’s consent; (B) the Participant must provide written
notice to the Company of the existence of such condition(s) within 15 days after
the initial occurrence of such condition(s); (C) the condition(s) specified in
such notice must remain uncorrected for 30 days following the Company’s receipt
of such written notice; and (D) the date


Exhibit A-1



--------------------------------------------------------------------------------





of the Participant’s termination of employment must occur within 75 days after
the initial occurrence of the condition(s) specified in such notice.
(c)    “Qualifying Termination” means a termination of the Participant’s
employment with the Company or an Affiliate (A) by the Company or an Affiliate
without Cause or (B) by Participant for Good Reason, in each case on or within
12 months following a Change in Control.
2.    Award.  In consideration of the Participant’s past and/or continued
employment with the Company or its Affiliates and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
effective as of the Date of Grant set forth in the Grant Notice (the “Date of
Grant”), the Company hereby grants to the Participant the target number of PSUs
set forth in the Grant Notice on the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan, which is incorporated herein by reference
as a part of this Agreement. In the event of any inconsistency between the Plan
and this Agreement (including, for the avoidance of doubt, with respect of the
subject matter covered in Section 5), the terms of the Plan shall control. To
the extent vested, each PSU represents the right to receive one share of Stock,
subject to the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan; provided, however, that, depending on the level of
performance determined to be attained with respect to the Performance Goal, the
number of shares of Stock that may be earned hereunder in respect of this Award
may range from [___]% to [___]% of the Target PSUs. Unless and until the PSUs
have become vested in the manner set forth in the Grant Notice, the Participant
will have no right to receive any Stock or other payments in respect of the
PSUs. Prior to settlement of this Award, the PSUs and this Award represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.
3.    Vesting of PSUs. 
(a)    Except as otherwise set forth in Section 3(b), the PSUs shall vest and
become Earned PSUs in accordance with the Participant’s satisfaction of the
vesting schedule set forth in the Grant Notice (the “Service Requirement”) based
on the extent to which the Company has satisfied the Performance Goal set forth
in the Grant Notice, which shall be determined by the Committee in its sole
discretion following [            ] (and any PSUs that do not become Earned PSUs
shall be automatically forfeited).  Unless and until the PSUs have vested and
become Earned PSUs as described in the preceding sentence, the Participant will
have no right to receive any dividends or other distribution with respect to the
PSUs.
(b)    [            ]
(c)    [            ]
4.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, the Participant holds PSUs granted pursuant to this Agreement
that have not been settled, the Company shall record the amount of such dividend
in a bookkeeping account and pay to the Participant an amount in cash equal to
the cash dividends the Participant would have received if the Participant was
the holder of


A-2

--------------------------------------------------------------------------------





record, as of such record date, of a number of shares of Stock equal to the
number of PSUs held by the Participant that have not been settled as of such
record date, such payment to be made on the date on which any Earned PSUs are
settled in accordance with Section 6. For purposes of clarity, if the PSUs (or
any portion thereof) are forfeited by the Participant pursuant to the terms of
this Agreement, then the Participant shall also forfeit the Dividend
Equivalents, if any, accrued with respect to such forfeited PSUs. No interest
will accrue on the Dividend Equivalents between the declaration and payment of
the applicable dividends and the settlement of the Dividend Equivalents.
5.    Settlement of PSUs. As soon as administratively practicable following the
Committee’s certification of the level of attainment of the Performance Goal,
but in no event later than March 15 of the calendar year following
[            ], the Company shall deliver to the Participant (or the
Participant’s permitted transferee, if applicable), a number of shares of Stock
equal to the number of Earned PSUs; provided, however, that any fractional PSU
that becomes earned hereunder shall be rounded down at the time shares of Stock
are issued in settlement of such PSU. No fractional shares of Stock, nor the
cash value of any fractional shares of Stock, shall be issuable or payable to
the Participant pursuant to this Agreement. All shares of Stock, if any, issued
hereunder shall be delivered either by delivering one or more certificates for
such shares to the Participant or by entering such shares in book-entry form, as
determined by the Committee in its sole discretion. The value of shares of Stock
shall not bear any interest owing to the passage of time. Neither this Section 5
nor any action taken pursuant to or in accordance with this Agreement shall be
construed to create a trust or a funded or secured obligation of any kind.
6.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Stock (including previously owned Stock, net settlement, a broker-assisted sale,
or other cashless withholding or reduction of the amount of shares otherwise
issuable or delivered pursuant to this Award), other property, or any other
legal consideration the Committee deems appropriate. If such tax obligations are
satisfied through net settlement or the surrender of previously owned Stock, the
maximum number of shares of Stock that may be so withheld (or surrendered) shall
be the number of shares of Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to this Award, as determined by the Committee. The Participant
acknowledges that there may be adverse tax consequences upon the receipt,
vesting or settlement of this Award or disposition of the underlying shares and
that the Participant has been advised, and hereby is advised, to consult a tax
advisor. The Participant represents that the Participant is in no manner relying
on the Board, the Committee, the Company or an Affiliate or any of their
respective managers, directors, officers, employees or authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences.


A-3

--------------------------------------------------------------------------------





7.    Employment Relationship. For purposes of this Agreement the Participant
shall be considered to be employed by the Company or an Affiliate as long as the
Participant remains an employee of any of the Company, an Affiliate or a
corporation or other entity (or a parent or subsidiary of such corporation or
other entity) assuming or substituting a new award for this Award. Without
limiting the scope of the preceding sentence, it is expressly provided that the
Participant shall be considered to have terminated employment with the Company
(a) when the Participant ceases to be an employee of any of the Company, an
Affiliate, or a corporation or other entity (or a parent or subsidiary of such
corporation or other entity) assuming or substituting a new award for this Award
or (b) at the time of the termination of the “Affiliate” status under the Plan
of the corporation or other entity that employs the Participant.
8.    Non-Transferability.  During the lifetime of the Participant, the PSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Stock
underlying the PSUs have been issued, and all restrictions applicable to such
shares have lapsed. Neither the PSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
9.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed. No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, shares of Stock
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained. As a
condition to any issuance of Stock hereunder, the Company may require the
Participant to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.
10.    Legends. If a stock certificate is issued with respect to shares of Stock
issued hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the SEC,


A-4

--------------------------------------------------------------------------------





any applicable laws or the requirements of any stock exchange on which the Stock
is then listed. If the shares of Stock issued hereunder are held in book-entry
form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.
11.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such shares of Stock, and no adjustments shall be made for dividends
in cash or other property, distributions or other rights in respect of any such
shares of Stock, except as otherwise specifically provided for in the Plan or
this Agreement.
12.    Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such Person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Earned PSUs.
13.    No Right to Continued Employment or Awards. Nothing in the adoption of
the Plan, nor the award of the PSUs thereunder pursuant to the Grant Notice and
this Agreement, shall confer upon the Participant the right to continued
employment by the Company or any Affiliate, or any other entity, or affect in
any way the right of the Company or any such Affiliate, or any other entity to
terminate such employment at any time. The grant of the PSUs is a one-time
benefit and does not create any contractual or other right to receive a grant of
Awards or benefits in lieu of Awards in the future. Any future Awards will be
granted at the sole discretion of the Company.
14.    Legal and Equitable Remedies. The Participant acknowledges that a
violation or attempted breach of any of the Participant's covenants and
agreements in this Agreement will cause such damage as will be irreparable, the
exact amount of which would be difficult to ascertain and for which there will
be no adequate remedy at law, and accordingly, the parties hereto agree that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction issued by any court of competent jurisdiction, restraining the
Participant or the affiliates, partners or agents of the Participant from such
breach or attempted violation of such covenants and agreements, as well as to
recover from the Participant any and all costs and expenses sustained or
incurred by the Company or any Affiliate in obtaining such an injunction,
including reasonable attorneys' fees. The parties to this Agreement agree that
no bond or other security shall be required in connection with such injunction.
Any exercise by either of the parties to this Agreement of its rights pursuant
to this Section 14 shall be cumulative and in addition to any other remedies to
which such party may be entitled.
15.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):


A-5

--------------------------------------------------------------------------------





If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):
Hi-Crush Inc.
Attn: General Counsel
1330 Post Oak Blvd, Suite 600
Houston, Texas 77056


If to the Participant, at the Participant’s last known address on filed with the
Company.
Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.
16.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
17.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
18.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or an Affiliate or other entity) and the Participant in effect as of
the date a determination is to be made under this Agreement. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of the Participant shall


A-6

--------------------------------------------------------------------------------





be effective only if it is in writing and signed by both the Participant and an
authorized officer of the Company.
19.    Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
20.    Clawback. Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, any SEC rule or any applicable securities
exchange listing standards and/or (b) any policy that may be adopted or amended
by the Board from time to time, all shares of Stock issued hereunder shall be
subject to forfeiture, repurchase, recoupment and/or cancellation to the extent
necessary to comply with such law(s) and/or policy.
21.    Insider Trading Policy. The terms of the Company’s insider trading policy
with respect to shares of Stock are incorporated herein by reference.
22.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE CONFLICT OF LAWS PROVISIONS OF
DELAWARE LAW.
23.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the Person(s) to whom the PSUs may
be transferred by will or the laws of descent or distribution.
24.    Headings; References; Interpretation. Headings are for convenience only
and are not deemed to be part of this Agreement. The words “hereof,” “herein”
and “hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. All references herein to Sections shall, unless the context requires
a different construction, be deemed to be references to the Sections of this
Agreement. The word “or” as used herein is not exclusive and is deemed to have
the meaning “and/or.” All references to “including” shall be construed as
meaning “including without limitation.” Unless the context requires otherwise,
all references herein to a law, agreement, instrument or other document shall be
deemed to refer to such law, agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. Whenever the context


A-7

--------------------------------------------------------------------------------





may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.
25.    Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.
26.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of the Nonqualified Deferred Compensation Rules
and shall be construed and interpreted in accordance with such intent.
Nevertheless, to the extent that the Committee determines that the PSUs may not
be exempt from the Nonqualified Deferred Compensation Rules, then, if the
Participant is deemed to be a “specified employee” within the meaning of the
Nonqualified Deferred Compensation Rules, as determined by the Committee, at a
time when the Participant becomes eligible for settlement of the PSUs upon his
“separation from service” within the meaning of the Nonqualified Deferred
Compensation Rules, then to the extent necessary to prevent any accelerated or
additional tax under the Nonqualified Deferred Compensation Rules, such
settlement will be delayed until the earlier of: (a) the date that is six months
following the Participant’s separation from service and (b) the Participant’s
death. Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the PSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules.




A-8

--------------------------------------------------------------------------------






EXHIBIT B
PERFORMANCE VESTING CRITERIA AND METHODOLOGY
FOR PERFORMANCE SHARE UNITS
[                ]




Exhibit B-1